               Case 2:20-cr-00032-JCC Document 226 Filed 09/21/21 Page 1 of 4




1

2

3                                                                  The Honorable John C. Coughenour
4

5
                                    UNITED STATES DISTRICT COURT
6                                  WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
7

8    UNITED STATES OF AMERICA,                              No. CR20-032 JCC

9
                      Plaintiff,
                                                            RESPONSE TO GOVERNMENT’S
10
              v.                                            MOTION IN LIMINE REGARDING
                                                            UNDERCOVER OFFICER’S
11   KALEB COLE,                                            PSEUDONYM

12
                      Defendant.

13

14      I.         Introduction

15            Defendant, Kaleb Cole, by undersigned counsel, respectfully submits that the Court

16   should deny the government’s motion in limine to permit the undercover officer to testify under
17
     a pseudonym. This objection is based on Confrontation Clause of the Sixth Amendment and the
18
     following memorandum of law.
19
        II.        Background
20
              In preparation for trial, the government submitted a motion in limine requesting the Court
21
     allow the undercover officer to testify using a pseudonym at trial.         The officer’s alleged
22
     interactions with Mr. Cole are a significant part of the government’s case, as the officer recorded
23
     conversations with Mr. Cole. The government’s reasons for this request include concerns for the
24

25   officer’s safety and concerns about compromising the officer’s current undercover operation.

      RESPONSE TO GOVERNMENT’S MOTION IN                           BLACK & ASKEROV, PLLC
      LIMINE REGARDING UNDERCOVER OFFICER                       705 Second Avenue, Suite 1111
      (Kaleb Cole; No. CR20-032 JCC) - 1                              Seattle, WA 98104
                                                              206.623.1604 | Fax: 206.658.2401
                Case 2:20-cr-00032-JCC Document 226 Filed 09/21/21 Page 2 of 4




     Despite these concerns, allowing the officer to testify using a pseudonym violates Mr. Cole’s
1
     Sixth Amendment right to confront the witnesses against him.
2

3       III.      Argument

4              The Confrontation Clause of the Sixth Amendment guarantees a defendant facing criminal

5    charges the fundamental right to cross-examine adverse witnesses. Smith v. Illinois, 390 U.S.

6    129, 133 (1968). One of the policies underlying the Confrontation Clause is the defendant’s
7    opportunity to “put the weight of his testimony and his credibility to a test.” Id. at 132. To
8
     determine whether a court may withhold a witness’s name, a court balances the defendant’s right
9
     to confront witnesses against the government’s interest in not compromising investigations and
10
     in protecting the witness’s identity. United States v. Gil, 58 F.3d 1414, 1421 (9th Cir. 1995). The
11
     balancing test involves three factors: (1) the degree to which the witness was involved in the
12
     activity; (2) how helpful the witness’s testimony would be to the defendant; and (3) the
13
     government’s interest in non-disclosure. Id.
14
               To adequately assess the credibility of a witness, a defendant must be able to ask witnesses
15

16   who they are. The Supreme Court addressed this in Smith v. Illinois, where the prosecution’s star

17   witness against a defendant in a drug case was a man who testified using a pseudonym. 390 U.S.

18   at 130-31. The court held that the defendant had the right to ask the witness his true name because

19   “when the credibility of a witness is an issue, the very starting point in ‘exposing falsehood and
20
     bringing out the truth’ through cross-examination must necessarily be to ask the witness who he
21
     is.” Id. at 131 (quoting Pointer v. Texas, 380 U.S. 400, 404 (1965)).
22
               While courts have held that a trial judge has significant discretion in the determining the
23
     scope of cross-examination, a Court cannot completely limit examination of a witness’s
24
     credibility. Id. When the government believes there is a concern for a witness’s safety, the
25


      RESPONSE TO GOVERNMENT’S MOTION IN                             BLACK & ASKEROV, PLLC
      LIMINE REGARDING UNDERCOVER OFFICER                         705 Second Avenue, Suite 1111
      (Kaleb Cole; No. CR20-032 JCC) - 2                                Seattle, WA 98104
                                                                206.623.1604 | Fax: 206.658.2401
              Case 2:20-cr-00032-JCC Document 226 Filed 09/21/21 Page 3 of 4




     government bears the burden of demonstrating that “the threat to the witness [is] actual and not a
1
     result of conjecture.” United States v. Palermo, 410 F.2d 468, 472 (7th Cir. 1969).
2

3            The government has not met its burden of showing that the threat to the officer is “actual”

4    rather than “conjecture.” In support of its motion in limine, the government provides screenshots

5    of messages from a person expressing interest in the undercover officer’s identity. While the

6    government contends that this is concerning because the poster has been identified as a neo-Nazi
7    extremist, the poster does not make any threats towards the officer in these messages. The
8
     individual makes no suggestions that he or anyone else intend violence or harassment towards the
9
     officer. Thus, the screenshots provided do not show an “actual” threat.
10
             Although the government expresses additional concern about the individual’s wanting to
11
     know the officer’s identity because “Atomwaffen members have been linked to multiple acts of
12
     violence,” it has made no showing that the particular individual expressing interest in the officer’s
13
     identity is violent. Nor has the government presented evidence even suggesting the poster of these
14
     messages is connected in any way to Mr. Cole or Atomwaffen. Even if the poster were connected
15

16   to Atomwaffen, simple membership in a group where a few members have committed violent

17   acts does not automatically lead to the conclusion that each member of the group is violent.

18   Furthermore, the government’s suggestion that this individual’s interest in the officer’s identity

19   is a “continuation” of the course of conduct Mr. Cole is accused of is unsupported. Beyond
20
     attempting to obtain the identity of the officer, the government provides no evidence showing that
21
     the poster or others associated with the poster threatened or will threaten the officer if his identity
22
     is discovered. And, of course, threatening an FBI agent would not represent a continuation of the
23
     conduct alleged in this case; it would be a different matter entirely. Thus, the government’s
24
     contention is pure speculation and they have not met their burden of showing actual threat.
25


      RESPONSE TO GOVERNMENT’S MOTION IN                             BLACK & ASKEROV, PLLC
      LIMINE REGARDING UNDERCOVER OFFICER                         705 Second Avenue, Suite 1111
      (Kaleb Cole; No. CR20-032 JCC) - 3                                Seattle, WA 98104
                                                                206.623.1604 | Fax: 206.658.2401
               Case 2:20-cr-00032-JCC Document 226 Filed 09/21/21 Page 4 of 4




     The government also contends that identification of the officer will compromise the officer’s
1
     current and future investigations. While the defense acknowledges this concern, Mr. Cole’s right
2

3    to confront the witnesses against him outweighs this concern. Although the identity of the officer

4    may not impact the substance of the questioning, it will impact Mr. Cole’s ability to cross-

5    examine the officer about his credibility. Smith, 390 U.S. at 130. Adequate assessment of the

6    officer’s credibility includes the ability to ask the officer’s identity and background. Such
7    questions will allow the jury to assess the credibility and weight of the officer’s testimony.
8
     Considering the likely importance of the officer’s testimony in this case, Mr. Cole’s right to
9
     confrontation requires he be able to question the officer about his identity and background.
10
        IV.      Conclusion
11
              For the foregoing reasons, the defense respectfully requests that the Court deny the
12
     government’s motion in limine to permit the undercover officer to testify using a pseudonym.
13
        Respectfully submitted this 21st day of September, 2021.
14
                                                  BLACK & ASKEROV, PLLC
15

16

17
                                                  Christopher Black, WSBA No. 31744
18                                                Email: chris@blacklawseattle.com

19
                                                  s/ Teymur Askerov
20                                                Teymur Askerov, WSBA No. 45391
                                                  Email: tim@blacklawseattle.com
21
                                                  Attorneys for Kaleb Cole
22                                                705 Second Avenue, Suite 1111
                                                  Seattle, WA 98104
23                                                Phone:         206.623.1604
                                                  Fax:           206.658.2401
24

25


      RESPONSE TO GOVERNMENT’S MOTION IN                          BLACK & ASKEROV, PLLC
      LIMINE REGARDING UNDERCOVER OFFICER                      705 Second Avenue, Suite 1111
      (Kaleb Cole; No. CR20-032 JCC) - 4                             Seattle, WA 98104
                                                             206.623.1604 | Fax: 206.658.2401
